Title: To George Washington from Thomas Jefferson, 19 June 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] June 19. 1793.

The Secretary of State having received from the Secretary of the territory of the U.S. South of the Ohio a report of the proceedings of that government from Sep. 1. 1792. to the 16th of Feb. 1793.

Reports to the President of the U.S.
That they do not contain any thing necessary for him to act on: unless, as it is suggested by mister Smith, it should be necessary to lay before Congress the act of their legislature of Nov. 20. 1792. that tho’ the Secretary of state knows of no law or circumstance which requires this to be done, yet he thinks it will be safe to consult the Attorney General of the U.S. whether there be any such law, before any conclusion taken.

Th: Jefferson

